DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that Caro does not teach the determination of a lung resonance signature for a patient using resonant frequencies. Applicant states that Caro does determine resonant frequencies for tissue in Applicant’s remarks filed 02/28/2022. Examiner further notes that per Applicant’s as filed specification Paragraph 0085: ‘Each person's measured resonances may be referred to as a lung resonance signature (LRS)’. Thus since Caro determines resonant frequencies this can be considered a resonance signature as interpreted in light of Applicant’s disclosure. Thus Applicant’s arguments are not found persuasive and the rejection stands.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13, 16-18, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caro et al. (US 2009/0171231).
Regarding claim 1, Caro teaches a method of performing active auscultation (Abstract) comprising: 
providing, by a processor (control unit 110) in communication with an emitter (at least sending transducer 122), a first set of signal stimuli to the emitter so that the emitter produces a first set of acoustic energy directed into a user's body toward a user's lung (Paragraphs 0029, 0041, and 0043; ‘‘The term “active auscultation’ generally refers to actively introducing at least one audible frequency signal into the body’; ‘the signal must pass through the lungs’); 
receiving, by the processor, a first acoustic energy response from a receiver communicatively coupled to the processor and proximate to the user's body, the first acoustic energy response being responsive to the first set of acoustic energy directed into the user's body (Paragraph 0030; ‘active auscultation may involve the cross-correlation of the introduced signal as it is introduced to the body or a portion thereof and the signal as it is received after passing through some portion of the body, be it transmitted, reflected, scattered, refracted, and/or the like’); 
determining, by the processor, a first resonant frequency included within the first acoustic energy response (Paragraphs 0031, 0050, 0061-0062, and 0082; ‘to identify resonant and anti-resonant frequencies of the tissue’);
determining, by the processor, a first lung resonance signature for the user based on the first resonant frequency (Paragraphs 0031, 0050, and 0082; ‘to identify resonant and anti-resonant frequencies of the tissue which is being assessed. Changes in these frequencies can then be used to assess regional differences in tissue topology which may be related to pathology. These are also examples of indicators of lung condition’; Further Paragraph 0010: ‘determines a first set of indicators of a condition of the lung based on the received signal, and monitors one or more naturally occurring sounds associated with breathing by the patient and 
providing, by the processor, a second set of signal stimuli to the emitter so that the emitter produces a second set of acoustic energy directed into the user's body toward the user's lung (Paragraphs 0041-0042 and 0082; having multiple ‘sending transducers thus providing multiple signals and thus acquiring multiple signals for display); 
receiving, by the processor, a second acoustic energy response from the receiver, a second acoustic energy response being responsive to the second set of acoustic energy directed into the user's body (Paragraphs 0041-0042 and 0082; having multiple ‘sending transducers thus providing multiple signals and thus acquiring multiple signals for display); 
determining, by the processor, a second resonant frequency included within the second energy response (Paragraphs 0031, 0050, 0061-0062, and 0082; ‘to identify resonant and anti-resonant frequencies of the tissue’); 
determining, by the processor, a second lung resonance signature for the user based on the second resonant frequency (Paragraphs 0031, 0050, and 0082; ‘to identify resonant and anti-resonant frequencies of the tissue which is being assessed. Changes in these frequencies can then be used to assess regional differences in tissue topology which may be related to pathology. These are also examples of indicators of lung condition’; Further Paragraph 0010: ‘determines a first set of indicators of a condition of the lung based on the received signal, and monitors one or more naturally occurring sounds associated with breathing by the patient and determines a second set of indicators of a condition of the lung based on the one or more monitored naturally occurring sounds,’); 
comparing, by the processor, the first lung resonance signature and second lung resonance signature, thereby generating a comparison of the first lung resonance signature and the second lung resonance signature (Paragraphs 0041-0042 and 0082 and Figure 2B; having 
providing, by the processor, an indication of the comparison to an operator (Paragraphs 0041-0042 and 0082 and Figure 2B; having multiple ‘sending transducers thus providing multiple signals and thus acquiring multiple signals for display; Further Paragraph 0010: ‘compares the first and second set of indicators,’ In this case would be display of the indicators being the resonance signatures).
Regarding claim 2, Caro teaches further comprising: providing, by the processor, the first lung resonance signature and second lung resonance signature to the operator (Paragraph 0042; through display; Further Paragraph 0010: ‘compares the first and second set of indicators,’ In this case would be display of the indicators being the resonance signatures).
Regarding claim 3, Caro teaches wherein the determination of the second lung resonance signature is further based on the first resonant frequency (Paragraphs 0031, 0050, and 0082; ‘to identify resonant and anti-resonant frequencies of the tissue which is being assessed. Changes in these frequencies can then be used to assess regional differences in tissue topology which may be related to pathology. These are also examples of indicators of lung condition’; happens after the first thus considered based on);
Regarding claim 4, Caro teaches further comprising: determining, by the processor, a first respiratory cycle for the user based on the first lung resonance signature; and providing, by the processor, the first respiratory cycle for the user to the operator (Paragraphs 0089-0090; being able to determine phase of the breath whether inspiratory or expiratory).
Regarding claim 5, Caro teaches further comprising: determining, by the processor, a second respiratory cycle for the user based on the second lung resonance signature; and providing, by the processor, second first respiratory cycle for the user to the operator (Paragraphs 0089-0090; being able to determine phase of the breath whether inspiratory or expiratory).
claim 6, Caro teaches further comprising: determining, by the processor, an intensity of the first resonant frequency included within the first acoustic energy response, wherein the first lung resonance signature further includes the determined intensity of the first resonant frequency (Paragraph 0031; amplitude seen as intensity).
Regarding claim 7, Caro teaches further comprising: determining, by the processor, an intensity of the second resonant frequency included within the second acoustic energy response, wherein the second lung resonance signature further includes the determined intensity of the second resonant frequency (Paragraph 0031; amplitude seen as intensity).
Regarding claim 8, Caro teaches wherein the first set of signal stimuli is similar to the second set of signal stimuli (Paragraphs 0041-0042 and 0082; having multiple ‘sending transducers’ thus providing multiple signals and thus acquiring multiple signals for display; sending multiple signals at the same time point with the same properties would provide this same frequency).
Regarding claim 9, Caro teaches further comprising: comparing, by the processor, at least one of the first lung resonance signature and the second lung resonance signature to a predetermined lung resonance signature; and providing, by the processor, an indication of a comparison of the at least one of the first lung resonance signature and the second lung resonance signature to a predetermined resonance signature to the operator (Paragraph 0083; comparison to that of a healthy lung).
Regarding claim 11, Caro teaches wherein the first set of signal stimuli and the second set of signal stimuli causes the emitter to emit acoustic energy that comprises a plurality of frequencies between 2,000Hz and 30,000Hz (Paragraph 0043).
Regarding claim 12, Caro teaches wherein the first set of acoustic energy and the second set of acoustic energy is directed toward the user's lung for a time period lasting between 0.1 seconds and 2 seconds (Paragraph 0043).
claim 13, Caro teaches further comprising: determining, by the processor, a harmonic frequency included within at least one of the first acoustic energy response or second acoustic energy response; determining, by the processor, a spectral signature for the user using the harmonic frequency; and providing, by the processor, the spectral signature to the operator (Paragraph 0031: ‘Examples of such single parameters include an amplitude, a pressure, a velocity, a frequency, an attenuation, a phase, a time, and the like, associated with the injected and/or received signal. As will be discussed later, consideration of multiple parameters can be of even greater utility.’ Frequency would include a harmonic frequency; Paragraph 0089; power spectrum of respiratory sounds).
Regarding claim 16, Caro teaches wherein a determining of at least one of the first resonant frequency and the second resonant frequency included within the respective first acoustic energy response and the second acoustic energy response includes determining a resonant frequency included within a respective at least one of the first acoustic energy response and the second acoustic energy response (Paragraphs 0041-0042 and 0082; having multiple ‘sending transducers thus providing multiple signals and thus acquiring multiple resonant frequency signals).
Regarding claim 17, Caro teaches wherein the emitter producing the first set of acoustic energy is different from the emitter producing the second set of acoustic energy (Paragraph 0040; ‘Although one sending transducer is shown in FIG. 1, a plurality of sending transducers may alternatively be utilized.’).
Regarding claim 18, Caro teaches wherein the first set of acoustic energy directed into the user's body toward a user's lung at a first position and the second set of acoustic energy directed into the user's body toward a user's lung at a second position (Paragraph 0040; ‘Although one sending transducer is shown in FIG. 1, a plurality of sending transducers may alternatively be utilized.’; plurality of sending transducers would have different positions).
claim 28, Caro teaches wherein the second acoustic energy response is received at a point in time following the first acoustic energy response is received (Paragraph 0043; ‘introduction of the pseudo-random noise signal to the tissue may occur in bursts, preferably of 0.1 to 20 seconds duration’; since the stimuli is sent in bursts the response can be received at different time points).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US 2009/0171231) in view of Brooks et al. (US Patent No. 7165451).
Regarding claim 10, Caro is silent on the adjusted set of signal stimuli. Brooks teaches further comprising: generating, by the processor, a third set of signal stimuli by adjusting at least one of a duration of the first set of signal stimuli, a duration of the second set of signal stimuli, an intensity of the first set of signal stimuli, an intensity of the second set of signal stimuli, and frequencies included in at least one of the first set of signal stimuli and the second set of signal 
Caro teaches providing, by the processor, the third set of signal stimuli to the emitter so that the emitter produces a third set of acoustic energy directed into the user’s body toward the user’s lung (Paragraphs 0041-0042 and 0082; having multiple ‘sending transducers thus providing multiple signals and thus acquiring multiple signals for display; see rejection of claim 1, the steps of which would essentially be repeated for the third set of stimuli).
Caro teaches receiving, by the processor, a third acoustic energy response from the receiver, the third acoustic energy response being responsive to the third set of acoustic energy directed into the user's body; determining, by the processor, a third resonant frequency included within the third acoustic energy response; determining, by the processor, a third lung resonance signature for the user based on the third resonant frequency; and providing, by the processor, the third lung resonance signature to the operator (Paragraphs 0041-0042 and 0082; having multiple ‘sending transducers thus providing multiple signals and thus acquiring multiple signals for display; see rejection of claim 1, the steps of which would essentially be repeated for the third set of stimuli).
It would have been obvious to one of ordinary skill in the art to have modified Caro with Brooks because it allows for specific effects in the target to be determined (Column 20, Lines 51-67 and Column 25, Lines 1-10 of Brooks).
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-27 and 29 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791